          Case 18-33815 Document 510 Filed in TXSB on 05/13/21 Page 1 of 7




                           UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                      )
 In re:                                               )
                                                      )     Case No. 18-33815
 KOONTZ-WAGNER CUSTOM                                 )
 CONTROL HOLDINGS LLC,                                )     (Chapter 7)
                                                      )
                                  Debtor.             )
                                                      )

                 TRUSTEE’S MOTION TO COMPROMISE CLAIM NO. 98
               FILED BY INDUSTRIAL CONNECTIONS & SOLUTIONS, LLC

          THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU.
          IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT
          THE MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE
          MOVING PARTY CANNOT AGREE, YOU MUST FILE A RESPONSE AND
          SEND A COPY TO THE MOVING PARTY. YOU MUST FILE AND SERVE
          YOUR RESPONSE WITHIN 21 DAYS OF THE DATE THIS WAS SERVED
          ON YOU. YOUR RESPONSE MUST STATE WHY THE MOTION SHOULD
          NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY RESPONSE, THE
          RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO YOU. IF
          YOU OPPOSE THE MOTION AND HAVE NOT REACHED AN
          AGREEMENT, YOU MUST ATTEND THE HEARING. UNLESS THE
          PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE
          AT THE HEARING AND MAY DECIDE THE MOTION AT THE HEARING.

          REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

TO THE HONORABLE MARVIN ISGUR, UNITED STATES BANKRUPTCY JUDGE:

          Rodney D. Tow, in his capacity as chapter 7 trustee (the “Trustee”) for the estate of Koontz-

Wagner Custom Control Holdings, LLC (the “Debtor”), files this motion (the “Motion”) pursuant

to sections 105(a), 363(b), and 502(b) of title 11 of the United States Code (the “Bankruptcy

Code”) and Rule 9019 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) for

entry of an order, substantially in the form annexed hereto (the “Proposed Order”), approving the

settlement agreement attached hereto as Exhibit A (the “Settlement Agreement”) between the
        Case 18-33815 Document 510 Filed in TXSB on 05/13/21 Page 2 of 7




Trustee and Industrial Connections & Solutions, LLC (“IC&S”). In support of the Motion, the

Trustee respectfully states the following:

                                         JURISDICTION

       1.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334. This is

a core proceeding pursuant to 28 U.S.C. § 157(b).

       2.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       3.      The bases for the relief sought herein are Bankruptcy Code §§ 105(a), 363, and

502(b) and Bankruptcy Rule 9019.

                                         BACKGROUND

   A. Case Background

       4.      On July 11, 2018 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under chapter 7 of the Bankruptcy Code.

       5.      The Office of the United States Trustee appointed the Trustee as the interim chapter

7 trustee of the Debtor’s bankruptcy estate on July 11, 2018. The Trustee became the permanent

trustee after the Debtor’s meeting of creditors pursuant to Bankruptcy Code § 341 on October 2,

2018, and remains the trustee as of the date of this filing.

   B. The Debtor’s Business and Assets

       6.      The Debtor was in the business of manufacturing and integrating control house

enclosures for gas turbines, electric generators, oil and gas pipeline compressor stations, electric

transmission and distribution systems, and other applications. Suppliers of various components

delivered equipment to the Debtor, and the Debtor integrated these components into customizable

control houses for delivery to the end-user.




                                                  2
        Case 18-33815 Document 510 Filed in TXSB on 05/13/21 Page 3 of 7




       7.       The Debtor operated its business out of four principal locations: (1) South Bend,

Indiana; (2) Caldwell, Idaho; (3) Houston, Texas; and (4) Chattanooga, Tennessee. On the Petition

Date, the Debtor had equipment, raw materials, and partially completed projects at these locations,

in addition to certain intangible property.

   C. Dispute regarding IC&S’s Claim No. 98

       8.       On November 12, 2018, IC&S filed proof of claim no. 98 (“Claim No. 98”) in an

unliquidated amount, claiming amounts for warranty claims that had not yet become fixed as of

the Petition Date.

       9.       Since the Petition Date, IC&S’s warranty claims have become liquidated to the

extent of approximately $54,000. However, warranties with respect to certain purchase orders

fulfilled by the Debtor with a total contract price of approximately $897,634 will continue through

2022. The Trustee anticipates making a distribution in this case prior to the expiration of warranty

provided by the Debtor to IC&S. Therefore, the Trustee seeks to liquidate IC&S’s remaining

unliquidated warranty claims. IC&S points out that the total potential amount of the warranty

claims could be large.

                          TERMS OF SETTLEMENT AGREEMENT

       10.      After negotiations, the Trustee and ABB have reached a consensual liquidation of

Claim No. 98 as reflected in the Settlement Agreements and summarized as follows:

             a. Claim No. 98 shall be in the amount of $104,000, provided, however, that the
                allowance of Claim No. 98 in such amount shall in no way limit any rights of IC&S
                or any successor and assign to assert setoff, recoupment, or other defenses based
                on, arising from, or related to Claim No. 98 with respect to any entity, including
                without limitation the Debtor, the Trustee, the Debtor, the Debtor’s bankruptcy
                estate and any assignee or successor thereof; and

             b. The Trustee, the Debtor, and the Debtor’s bankruptcy estate shall be deemed to
                have released IC&S from any and all claims, causes of action, or other rights to
                payment under law or equity existing as of the date of the Settlement Agreement.


                                                 3
          Case 18-33815 Document 510 Filed in TXSB on 05/13/21 Page 4 of 7




         11.      The Trustee believes that the Settlement Agreement is in the best interests of the

Debtor’s bankruptcy estate and creditors. The Trustee does not dispute IC&S’s $54,000 liquidated

claim. The $50,000 apportioned for the ongoing liability for the $897,634 of purchase order still

under warranty amounts to 5.5%. This the 3-6% range that the Trustee has applied to other

warranty claims in this case and believes is the industry standard. The Trustee believes that the

costs of seeking estimation at 3% for outstanding warranties (approximately $27,000) would

exceed the value obtained by the reduction (approximately $2,300 at a 10% distribution and $3,500

at a 15% distribution). It also locks in IC&S’s claim in the event that the actual additional warranty

claims exceed $50,000. The Trustee does not believe that the Debtor’s estate holds any claims

against IC&S. The Settlement Agreement therefore provides more value to creditors than

litigation.1

                                             RELIEF REQUESTED

         12.      By this Motion, pursuant to Bankruptcy Code §§ 105(a), 363, and 502(b) and

Bankruptcy Rule 9019, Trustee seeks entry of an order, substantially in the form of the Proposed

Order, approving the Settlement Agreement and granting related relief to implement the terms of

the Settlement Agreement.

                                              BASIS FOR RELIEF

         13.      Bankruptcy Rule 9019 governs the procedural requirements to be followed before

a settlement may be approved. Bankruptcy Rule 9019(a) provides in relevant part that: “[o]n

motion by the trustee and after notice and a hearing, the court may approve a compromise and




1
  As a practical matter, it is worth pointing out that the same attorney represented IC&S and ABB, Inc. (“ABB”) and
the two claimants are related entities. In a motion filed contemporaneously herewith, ABB has agreed to disallowance
of its entire claim filed in the amount of $525,956. Although properly treated by their counsel as separate legal entities,
the Settlement Agreement with IC&S (which is reasonable its own right) is even more clearly superior to litigation in
light of the resolution of ABB’s claim negotiated at the same time.


                                                            4
        Case 18-33815 Document 510 Filed in TXSB on 05/13/21 Page 5 of 7




settlement.” FED. R. BANKR. P. 9019(a). Bankruptcy Rule 9019(a) empowers a bankruptcy court

to approve compromises and settlements if they are “fair and equitable and in the best interest of

the estate.” In re Cajun Elec. Power Coop., Inc., 119 F.3d 349, 355 (5th Cir. 1997); In re Foster

Mortgage Corp., 68 F.3d 914, 917 (5th Cir. 1995).

        14.     Court should approve a proposed settlement or compromise under Bankruptcy Rule

9019 if the settlement is within a range of reasonableness, fair and equitable, and in the best interest

of the bankruptcy estate. “In deciding whether a settlement of litigation is fair and equitable, a

judge in bankruptcy must make a well-informed decision, comparing the terms of the compromise

with the likely rewards of litigation.” In re Cajun Elec. Power Co-op., Inc., 119 F.3d 349, 356 (5th

Cir. 1997) (citations omitted); see also Protective Committee for Independent Stockholders of TMT

Trailer Ferry v. Anderson, 390 U.S. 414 (1968); United States v. AWECO, Inc. (In re AWECO,

Inc.), 725 F.2d 293 (5th Cir. 1984); Rivercity v. Herpel (In re Jackson Brewing Co.), 624 F.2d 599

(5th Cir. 1980). Moreover, a bankruptcy court need not be convinced that the proposed settlement

is the best possible, but “need only conclude that the settlement falls within the reasonable range

of litigation possibilities somewhere above the lowest point in the range of reasonableness.” In re

Nutritional Sourcing Corp., 398 B.R. 816, 833 (Bankr. D. Del. 2008).

        15.     The Fifth Circuit has directed that, in determining whether to approve a proposed

settlement, a bankruptcy court should evaluate the following factors: (1) the probability of success

in the litigation, with due consideration for the uncertainty in fact and law, (2) the complexity and

likely duration of the litigation and any attendant expense, inconvenience, and delay, and (3) all

other factors bearing on the wisdom of the compromise. In re Age Refining, Inc., 801 F.3d 530

(5th Cir. 2015); In re Jackson Brewing Co., 624 F.2d at 602.




                                                   5
        Case 18-33815 Document 510 Filed in TXSB on 05/13/21 Page 6 of 7




       16.     Under the third, catch-all provision, the Fifth Circuit has specified two additional

considerations. First, the court should consider the best interests of the creditors, “with proper

deference to their reasonable views.” In re Foster Mortgage Corp., 68 F.3d 914, 917 (5th Cir.

1996). Second, the court should consider “the extent to which the settlement is truly the product

of arms-length bargaining, and not of fraud or collusion.” Id. at 918 (internal citations omitted).

       17.     The Trustee asserts that the Settlement Agreement satisfies the requirements set out

by the Fifth Circuit. The $50,000 amount for currently unliquidated amounts in the Settlement

Agreement is a potential outcome from litigation. The expense the Debtor’s estate would incur in

seeking estimation at a lower amount would exceed the benefit to the estate and creditors. And the

Trustee does not believe that the release provided to IC&S has any significant valve to the Debtor’s

estate and is fair and reasonable consideration for the reduced expenses incurred in this Motion

compared to an objection or motion to estimate Claim No. 98. Further, the Settlement Agreement

was negotiated at arms’-length between counsel for the Trustee and IC&S without collusion.

                                    RESERVATION OF RIGHTS

       18.     This Motion describes the Trustee’s analysis prior to engaging in formal discovery.

Notwithstanding anything herein to the contrary, the Trustee reserves all rights in connection with

any objection to Claim No. 98 and any causes of action the estate may hold against IC&S in the

event that this Motion is denied.

                           [Remainder of Page Intentionally Left Blank]




                                                 6
        Case 18-33815 Document 510 Filed in TXSB on 05/13/21 Page 7 of 7




                                         CONCLUSION

        WHEREFORE, the Trustee respectfully requests that this Court enter an order,

substantially in the form of the Proposed Order, approving the Settlement Agreement, and granting

such other relief that is just.

 Dated: May 13, 2021                           Respectfully submitted,

                                               PARKINS LEE & RUBIO LLP

                                               /s/R. J. Shannon                             .
                                               R. J. Shannon (TBA No. 24108062)
                                               Pennzoil Place
                                               700 Milam Street, STE 1300
                                               Houston, TX 77002
                                               Telephone: (713) 715-1660
                                               Email: rshannon@parkinslee.com

                                               Special Counsel for Rodney D. Tow, Chapter
                                               7 Trustee for Koontz-Wagner Custom Control
                                               Holdings LLC



                                  CERTIFICATE OF SERVICE

         I hereby certify that on May 13, 2021, a true and correct copy of this Motion was served
on (i) all parties registered to receive ECF notification in the above captioned case, (ii) by first
class U.S.P.S. mail on all parties on the Second Revised Limited Mailing List [ECF No. 198], and
(iii) the following parties by email:

Patrick Birney
Robinson+Cole
280 Trumbull Street
Hartford, CT 06103
pbirney@rc.com

                                                             /s/R. J. Shannon




                                                 7
